El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En nn procedimiento ordinario establecido para el cobro de una cantidad de dinero garantizada con hipoteca de un solar con casa se alegó que el deudor se comprometió a tener asegurada la casa contra incendio, que la casa fuá destruida por fuego y que la compañía aseguradora ba. convenido con el demandado en pagar por el siniestro cierta cantidad de dinero. Se solicitó y se decretó el embargo de esa cantidad y posteriormente el demandado compareció ante la corte mani-festando que había sido embargado ese dinero en poder de la compañía aseguradora y que ofrecía fianza para que el embargo fuese levantado. La corte de distrito se negó a la pe-tición del demandado quien acudió ante nosotros en proce-dimiento de certiorari contra dicha resolución y librado el auto solicitado hemos oído a las partes.
Según los artículos 110 y 111 de la Ley Hipotecaria la hipoteca se extiende al importe de las indemnizaciones con-cedidas o debidas al propietario por los aseguradores de los bienes hipotecados, las que se entenderán hipotecadas con-juntamente con la finca aunque no se mencionen en el con-trato siempre que haya tenido lugar el siniestro después de constituida la hipoteca. Como consecuencia de esos precep-tos la cantidad de la indemnización substituye a la casa des-truida por el incendio y ocupa su lugar en la hipoteca. Por •esto, aunque un embargo de dinero puede ser substituido por una fianza de acuerdo con la sección 15 de la ley de 1902 para asegurar la efectividad de las sentencias, sin embargo, en ca-sos como el presente tal afianzamiento no es procedente por-que no se trata de un embargo corriente sino de un dinero que por disposición de la ley substituye a la casa hipotecada y que debe ser depositado hasta que la obligación sea can-celada según dispone el artículo 161 del Reglamento de la Ley Hipotecaria, por lo que debe estar por sí misma sujeta a las resultas de la hipoteca y no quedar subordinada a una *874fianza que pnede requerir procedimientos posteriores contra los fiadores en caso de que el deudor principal no devolviese el dinero.
Un acreedor hipotecario en un procedimiento ejecutivo se-guido de acuerdo con la Ley Hipotecaria y su reglamento tiene derecho a que si no se le paga su crédito dentro del tér-mino fijado por la ley se venda en pública subasta la finca sin ulteriores procedimientos para el cobro; y si existe una indemnización por una casa asegurada y destruida, el precio de aquélla forma parte de lo que ha de recibir el acreedor y puede ser retenido para tal fin; retención o embargo que no debe ser substituido por una fianza porque convertiría el procedimiento sumario ejecutivo en contencioso para cobrar de los fiadores y ése no es el espíritu de la Ley Hipotecaria que quiso dar a los acreedores hipotecarios un procedimiento rápido y sumario para el cobro de sus créditos en beneficio de la propiedad territorial.
Lo dicho es aplicable al cobro de una deuda hipotecaria en un procedimiento ordinario porque tiende a facilitar la obtención de dinero sobre propiedad inmueble.
Por lo expuesto no■ era procedente en este caso el afianza - miento del dinero de tal clase embargado y el auto de cer-tiorari debe ser anulado.
Los Jueces Asociados Señores Wolf y Hutchison disintieron.*